

 S1550 ENR: Program Management Improvement Accountability Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1550IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend title 31, United States Code, to establish entities tasked with improving program
			 and project management in certain Federal agencies, and for other
 purposes.1.Short titleThis Act may be cited as the Program Management Improvement Accountability Act.2.Project Management(a)Deputy director for management(1)Additional functionsSection 503 of title 31, United States Code, is amended by adding at the end the following:(c)Program and project management(1)RequirementSubject to the direction and approval of the Director, the Deputy Director for Management or a designee shall—(A)adopt governmentwide standards, policies, and guidelines for program and project management for executive agencies;(B)oversee implementation of program and project management for the standards, policies, and guidelines established under subparagraph (A);(C)chair the Program Management Policy Council established under section 1126(b);(D)establish standards and policies for executive agencies, consistent with widely accepted standards for program and project management planning and delivery;(E)engage with the private sector to identify best practices in program and project management that would improve Federal program and project management;(F)conduct portfolio reviews to address programs identified as high risk by the Government Accountability Office;(G)not less than annually, conduct portfolio reviews of agency programs in coordination with Project Management Improvement Officers designated under section 1126(a)(1) to assess the quality and effectiveness of program management; and(H)establish a 5-year strategic plan for program and project management.(2)Application to department of defenseParagraph (1) shall not apply to the Department of Defense to the extent that the provisions of that paragraph are substantially similar to or duplicative of—(A)the provisions of chapter 87 of title 10; or(B)policy, guidance, or instruction of the Department related to program management..(2)Deadline for standards, policies, and guidelinesNot later than 1 year after the date of enactment of this Act, the Deputy Director for Management of the Office of Management and Budget shall issue the standards, policies, and guidelines required under section 503(c) of title 31, United States Code, as added by paragraph (1).(3)RegulationsNot later than 90 days after the date on which the standards, policies, and guidelines are issued under paragraph (2), the Deputy Director for Management of the Office of Management and Budget, in consultation with the Program Management Policy Council established under section 1126(b) of title 31, United States Code, as added by subsection (b)(1), and the Director of the Office of Management and Budget, shall issue any regulations as are necessary to implement the requirements of section 503(c) of title 31, United States Code, as added by paragraph (1).(b)Program management improvement officers and program management policy council(1)AmendmentChapter 11 of title 31, United States Code, is amended by adding at the end the following:1126.Program management improvement officers and program management policy council(a)Program management improvement officers(1)DesignationThe head of each agency described in section 901(b) shall designate a senior executive of the agency as the Program Management Improvement Officer of the agency.(2)FunctionsThe Program Management Improvement Officer of an agency designated under paragraph (1) shall—(A)implement program management policies established by the agency under section 503(c); and(B)develop a strategy for enhancing the role of program managers within the agency that includes the following:(i)Enhanced training and educational opportunities for program managers that shall include—(I)training in the relevant competencies encompassed with program and project manager within the private sector for program managers; and(II)training that emphasizes cost containment for large projects and programs.(ii)Mentoring of current and future program managers by experienced senior executives and program managers within the agency.(iii)Improved career paths and career opportunities for program managers.(iv)A plan to encourage the recruitment and retention of highly qualified individuals to serve as program managers.(v)Improved means of collecting and disseminating best practices and lessons learned to enhance program management across the agency.(vi)Common templates and tools to support improved data gathering and analysis for program management and oversight purposes.(3)Application to department of defenseThis subsection shall not apply to the Department of Defense to the extent that the provisions of this subsection are substantially similar to or duplicative of the provisions of chapter 87 of title 10. For purposes of paragraph (1), the Under Secretary of Defense for Acquisition, Technology, and Logistics (or a designee of the Under Secretary) shall be considered the Program Management Improvement Officer.(b)Program management policy council(1)EstablishmentThere is established in the Office of Management and Budget a council to be known as the Program Management Policy Council (in this subsection referred to as the Council).(2)Purpose and functionsThe Council shall act as the principal interagency forum for improving agency practices related to program and project management. The Council shall—(A)advise and assist the Deputy Director for Management of the Office of Management and Budget;(B)review programs identified as high risk by the General Accountability Office and make recommendations for actions to be taken by the Deputy Director for Management of the Office of Management and Budget or a designee;(C)discuss topics of importance to the workforce, including—(i)career development and workforce development needs;(ii)policy to support continuous improvement in program and project management; and(iii)major challenges across agencies in managing programs;(D)advise on the development and applicability of standards governmentwide for program management transparency; and(E)review the information published on the website of the Office of Management and Budget pursuant to section 1122.(3)Membership(A)CompositionThe Council shall be composed of the following members:(i)Five members from the Office of Management and Budget as follows:(I)The Deputy Director for Management.(II)The Administrator of the Office of Electronic Government.(III)The Administrator of Federal Procurement Policy.(IV)The Controller of the Office of Federal Financial Management.(V)The Director of the Office of Performance and Personnel Management.(ii)The Program Management Improvement Officer from each agency described in section 901(b).(iii)Any other full-time or permanent part-time officer or employee of the Federal Government or member of the Armed Forces designated by the Chairperson.(B)Chairperson and vice chairperson(i)In generalThe Deputy Director for Management of the Office of Management and Budget shall be the Chairperson of the Council. A Vice Chairperson shall be elected by the members and shall serve a term of not more than 1 year.(ii)DutiesThe Chairperson shall preside at the meetings of the Council, determine the agenda of the Council, direct the work of the Council, and establish and direct subgroups of the Council as appropriate.(4)MeetingsThe Council shall meet not less than twice per fiscal year and may meet at the call of the Chairperson or a majority of the members of the Council.(5)SupportThe head of each agency with a Project Management Improvement Officer serving on the Council shall provide administrative support to the Council, as appropriate, at the request of the Chairperson..(2)Report requiredNot later than 1 year after the date of enactment of this Act, the Director of the Office of Management and Budget, in consultation with each Program Management Improvement Officer designated under section 1126(a)(1) of title 31, United States Code, shall submit to Congress a report containing the strategy developed under section 1126(a)(2)(B) of such title, as added by paragraph (1).(c)Program and project management personnel standards(1)DefinitionIn this subsection, the term agency means each agency described in section 901(b) of title 31, United States Code, other than the Department of Defense.(2)Regulations requiredNot later than 180 days after the date on which the standards, policies, and guidelines are issued under section 503(c) of title 31, United States Code, as added by subsection (a)(1), the Director of the Office of Personnel Management, in consultation with the Director of the Office of Management and Budget, shall issue regulations that—(A)identify key skills and competencies needed for a program and project manager in an agency;(B)establish a new job series, or update and improve an existing job series, for program and project management within an agency; and(C)establish a new career path for program and project managers within an agency.(d)Gao report on effectiveness of policies on program and project managementNot later than 3 years after the date of enactment of this Act, the Government Accountability Office shall issue, in conjunction with the High Risk list of the Government Accountability Office, a report examining the effectiveness of the following on improving Federal program and project management:(1)The standards, policies, and guidelines for program and project management issued under section 503(c) of title 31, United States Code, as added by subsection (a)(1).(2)The 5-year strategic plan established under section 503(c)(1)(H) of title 31, United States Code, as added by subsection (a)(1).(3)Program Management Improvement Officers designated under section 1126(a)(1) of title 31, United States Code, as added by subsection (b)(1).(4)The Program Management Policy Council established under section 1126(b)(1) of title 31, United States Code, as added by subsection (b)(1).Speaker of the House of RepresentativesVice President of the United States and President of the Senate